 


110 HRES 1248 EH: Resolution recognizing the service of the USS Farenholt and her crew who served the United States with valor and bravery in the South Pacific during World War II.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1248 
In the House of Representatives, U. S.,

July 30, 2008
 
RESOLUTION 
Resolution recognizing the service of the USS Farenholt and her crew who served the United States with valor and bravery in the South Pacific during World War II. 
 
 
Whereas the USS Farenholt (DD 491) was launched on November 19, 1941, by Bethlehem Steel Company in Staten Island, New York, and commissioned on April 2, 1942, at the Brooklyn Navy Yard;  
Whereas the Farenholt, a 1620-ton Benson-class destroyer, sailed from San Diego on July 1, 1942, for the Pacific;  
Whereas the Farenholt, known as the “Fightin’ F”, participated in the invasion of Guadalcanal on August 7, 1942, which marked the first American land offensive of the war;  
Whereas the Farenholt, a flagship for Destroyer Squadron 12, served as an escort for the carrier, the USS Wasp, which on September 15, 1942, was attacked by two enemy submarines;  
Whereas, as the Wasp sunk, the Farenholt rescued 143 survivors;  
Whereas the Farenholt, during the Battle of Cape Esperance on the night of October 11, 1942, exhibited tactical might by joining an American force that successfully intercepted and defeated enemy destroyers and cruisers;  
Whereas, during the Battle of Cape Esperance, the Farenholt helped to sink an enemy destroyer, despite having received three hits and having her torpedo tube rendered inoperative, which left three of the Farenholt’s crew dead and 43 wounded;  
Whereas, during the Battle of Cape Esperance, the Farenholt remained afloat despite the amount of water that flooded aboard the ship due to the severe damage inflicted by the three hits;  
Whereas the crew saved the Farenholt from sinking by shifting oil, water, and topside weight to starboard, thus bringing the holes created by direct shell hits out of the water and saving the Farenholt so she could fight another day;  
Whereas on the night of February 17, 1944, the Farenholt steamed up the St. George Channel and bombarded Rabaul, Solomon Islands, a stronghold of the enemy;  
Whereas Rabaul was heavily fortified and hosted approximately 100,000 enemy troops;  
Whereas during the Rabaul raid, the Farenholt fired 214 salvos and inflicted heavy damage on shore installations at Rabaul and sunk two merchant ships;  
Whereas General MacArthur said of the February Rabaul raid, “Heartiest congratulations to you and all concerned in Rabaul air strikes. The relentlessness of the attacks and their effectiveness have aroused admiration and enthusiasm everywhere. The daring and successful destroyer raids were also splendid in every way and were conceived and accomplished in the best Farragut manner”;  
Whereas one week later, on February 25, 1944, the Farenholt participated in a similar raid, this time at Kavieng which drew heavy fire from the shore, and the Farenholt was damaged on the starboard side and, once again, her men saved the ship;  
Whereas the men of the Farenholt accounted for two Navy Cross awards, two members of the crew were awarded the Silver Star Medal, five members of the crew were awarded the Bronze Star Medal, eight members of the crew received Letters of Commendation, and approximately 46 Purple Hearts were awarded for the members of the crew who were killed or wounded in action;  
Whereas the men of the Farenholt and their loving spouses, widows, and children celebrated their 16th reunion in Fort Collins, Colorado, in 2007, and will celebrate their 17th reunion in Santa Clara, California, on September 17, 2008 through September 21, 2008; and  
Whereas the men of the Farenholt represent the bravery and selfless sacrifice of the greatest generation: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)recognizes and commends the courageous and honorable men who served aboard the USS Farenholt in the South Pacific during World War II for their selfless service to the United States; and  
(2)recognizes the contributions of the USS Farenholt and her crew in protecting America and its freedoms during World War II.  
 
Lorraine C. Miller,Clerk.
